t c summary opinion united_states tax_court mario o and elsie r garza petitioners v commissioner of internal revenue respondent docket no 779-04s filed date mario o and elsie r garza pro_se thomas d greenaway for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively respondent also determined an accuracy- related penalty under sec_6662 in the amount of dollar_figure for the issues for decision are whether mario o garza petitioner received income from american income life_insurance co american life during and under sec_61 whether petitioner is liable for self-employment taxes for and under sec_1401 and whether petitioners are liable for the accuracy-related_penalty for under sec_6662 for negligence disregard of rules or regulations or a substantial_understatement_of_income_tax some of the facts were stipulated those facts with the annexed exhibits are so found and are made a part hereof petitioners’ legal residence at the time the petition was filed was fresno california at the time of trial petitioner and his wife elsie r garza ms garza were seeking a divorce however they were 2respondent did not determine any penalty for the years or additionally in the notice_of_deficiency some of petitioners’ itemized_deductions for the years at issue were disallowed the notice_of_deficiency states that petitioners agreed to those adjustments petitioners did not challenge these adjustments at trial married and resided together at all times during the years at issue petitioner was employed as an independent insurance agent agent with american life from to and again from to as an agent for american life petitioner sold insurance policies for each policy he sold petitioner earned a commission american life would advance to petitioner the anticipated first-year commission on that policy this advancement was referred to as a loan against anticipated first-year commissions and not taxable at the time of receipt in the event the policy was terminated before the year ended petitioner was obligated to pay the commission back to american life additionally american life paid certain expenses for petitioner that were added to petitioner’s outstanding account balances due to american life according to account ledgers produced by respondent from american life during the term of petitioner’s employment petitioner received advances against 3there is a dispute as to whether petitioner terminated his employment in or petitioner contends that he was no longer employed by american life in however he stipulated to working for american life until this discrepancy has no bearing on the issue 4at the time of the audit ms garza went through the documents provided by american life which set out the advances and expenses paid_by american life on petitioner’s behalf ms garza contacted american life requesting an explanation of the expenses on the account petitioners presented no evidence at trial with respect to these expenses future commissions and had certain expenses paid for by american life that amounted to almost dollar_figure when asked at trial whether he kept books_or_records to keep track of the advances made expenses paid and the commissions earned petitioner stated that he may have kept records but did not know where they were at the time when petitioner left american life in his accounts were terminated fully vested the term fully vested meant that petitioner would continue earning commissions on all policy renewals in his accounts even if he was no longer working for american life during and several of petitioner’s former accounts with american life were renewed petitioner was entitled to commissions on these renewals additionally during and petitioner was entitled to commissions from renewals on policies written by agents who were subordinate to petitioner while he was employed by american life during the years at issue all commissions coming to and creditable to petitioner were applied to the liquidation of petitioner’s outstanding account balances owed to american life american life credited to petitioner’s accounts dollar_figure of such 5these amounts are rounded to the whole dollar commissions in dollar_figure in and dollar_figure in american life issued forms 1099-misc miscellaneous income for these amounts in the respective years petitioners filed timely joint federal_income_tax returns for and however because petitioners were confused by the forms sent to them by american life they did not report the income reflected on those forms for any of the years at issue on date respondent issued the notice_of_deficiency notice for the years in question as stated above respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively in the notice respondent explained according to american income life_insurance_company the income on you received is income to you these are your earning s from commission on prior sales according to american you took advance monies on your future earnings and the amounts are what was applied to the amount due these earnings are to be reported as income either in the year you received the monies or the year earned 6the amounts in the ledgers for attached as part of the stipulation of facts do not equal the amount on the form 1099-misc miscellaneous income from american life for that year there is a dollar_figure difference in petitioner’s favor on the form_1099 for purposes of this opinion the court considers the amounts determined in the notice_of_deficiency to be correct as no evidence was presented to establish the dollar_figure difference 7although petitioners claim they contacted american life questioning the forms no evidence was presented to show that the amounts on the forms were incorrect the deficiencies also included self-employment taxes for and as respondent determined these commissions constituted self-employment_income additionally respondent determined an accuracy-related_penalty under sec_6662 in the amount of dollar_figure only for the first issue is whether petitioner earned_income from american life during and under sec_61 based on commissions that he was entitled to after he no longer worked for american life that were not paid directly to him but were diverted or applied to his debit accounts to offset the balances he owed the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to prove that the determinations are in error rule a 290_us_111 sec_7491 shifts the burden_of_proof to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining a tax_liability provided the taxpayer has maintained books_and_records and has cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews the burden_of_proof does not shift in this case principally because petitioners did not maintain accurate books_and_records of the commissions earned by petitioner with american life had petitioners maintained accurate books_and_records there likely would have been no need for these proceedings the questions raised by petitioner are attributable solely to his failure to maintain books_and_records sec_7491 however places upon the commissioner the burden of production with respect to any penalty or addition_to_tax sec_61 provides that gross_income includes all income from whatever source derived including but not limited to compensation_for services including fees commissions fringe_benefits and similar items unless otherwise provided the supreme court has consistently given this definition of gross_income a liberal construction in recognition of the intention of congress to tax all gains except those specifically exempted 348_us_426 see also 716_f2d_693 9th cir revg 79_tc_398 all realized accessions to wealth are presumed to be taxable_income unless the taxpayer can demonstrate that an acquisition is specifically exempted from taxation moreover sec_1_61-2 income_tax regs provides that wages salaries commissions paid salesmen commissions on insurance premiums are income to the recipients unless excluded by law in the situation where the advances are actually loans when the repayments are offset directly by the future earned commissions then the agent will have either commission income or cancellation_of_indebtedness_income at the time of the offsets diers v commissioner tcmemo_2003_229 cox v commissioner tcmemo_1996_241 cf warden v commissioner tcmemo_1988_ although petitioner’s employment with american life terminated in he continued to thereafter earn renewal_commissions on policies he had sold before his departure instead of paying these commissions to petitioner american life diverted the commissions to his accounts showing balances owed by petitioner for the advances and expense payments previously described when american life previously made advances to petitioner he was not taxable on such advances because the advances were loans secured and payable through future earned commissions 55_tc_85 diers v commissioner supra when american life applied the renewal_commissions to petitioner’s outstanding account balances petitioner’s obligation to repay the loans was reduced by those amounts and the reduction of his obligations constituted his receipt of taxable_income diers v commissioner supra 311_f2d_913 2d cir affg tcmemo_1961_285 therefore the court holds that petitioner received commission income during and in the amounts of dollar_figure dollar_figure and dollar_figure respectively as determined in the notice_of_deficiency respondent therefore is sustained on this issue the second issue is whether petitioners are liable for self-employment taxes for and under sec_1401 based on the aforesaid income sec_1401 imposes a tax upon the self-employment_income of every individual in general self-employment_income consists of the net_earnings derived by an individual other than a nonresident_alien from a trade_or_business carried on by such individual sec_1402 and b sec_1_1401-1 income_tax regs to constitute self-employment_income there must be a nexus between the income received and a trade_or_business that is or was actually carried on 76_tc_441 the income must arise from some actual whether present past or future income-producing activity id pincite additionally sec_1_1402_a_-1 income_tax regs provides that gross_income derived from an individual’s trade_or_business may be subject_to self-employment_tax even when it is attributable to services rendered in a prior taxable_year 108_tc_130 130_f3d_1388 10th cir affg tcmemo_1996_296 in order to be derived from a trade_or_business the payment received by an insurance agent after termination must be tied to the quantity or quality of the taxpayer’s prior labor rather than the mere fact that the taxpayer worked or works for the payor 38_f3d_1094 9th cir revg tcmemo_1992_655 see jackson v commissioner supra pincite the taxpayer in milligan was not liable for self-employment_tax because none of his business activity was the ‘source’ of the termination_payments nor were they renewal_commissions on previously-generated policies milligan v commissioner supra pincite citing erickson v commissioner tcmemo_1992_585 affd without published opinion 1_f3d_1231 1st cir in erickson v commissioner supra the court found that the payments under the settlement agreement entered into between the taxpayer and the insurance_company represented renewal_commissions and were taxable as self-employment_income under sec_1401 petitioner was an independent agent for american life until upon the termination of his employment he was fully vested in his accounts which entitled him to receive commissions on the renewal of any policies that he wrote while he was an active agent petitioner did not dispute or challenge whether the commissions earned and applied to his outstanding balances were commissions on the renewal of policies that he wrote he did not contend or establish that he was a statutory_employee pursuant to sec_3121 see diers v commissioner supra at n accordingly the court holds that petitioner earned renewal commission income and is therefore liable for self-employment_tax on that income the final issue is whether petitioners are liable for the accuracy-related_penalty for the year under sec_6662 for negligence disregard of rules or regulations or a substantial_understatement_of_income_tax as noted above the burden of production is on respondent sec_7491 sec_6662 provides that if it is applicable to any portion of an underpayment in tax there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies sec_6662 provides that sec_6662 shall apply to any underpayment attributable to negligence or disregard of rules or regulations sec_6662 provides that sec_6662 shall apply to any substantial_understatement_of_income_tax sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 under sec_6662 there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure for purposes of sec_6662 understatement is defined as the excess of tax required to be shown on the return over the amount of tax that is shown on the return reduced by any rebate sec_6662 sec_6662 provides that the amount of the understatement shall be reduced by that portion of the understatement that is attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for the treatment or to any item with respect to which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for such treatment under sec_6664 however no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for the portion and that the taxpayer acted in good_faith with respect to the portion of the underpayment the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances of each particular case sec_1_6664-4 income_tax regs the taxpayer has the burden of proving that he acted with reasonable_cause and in good_faith 116_tc_438 due to the failure to report petitioner’s commission income in petitioners had an understatement_of_tax in the amount of dollar_figure the amount of tax required to be shown on the return was dollar_figure thus the amount of the understatement exceeds percent of the tax required to be shown on the return therefore there was a substantial_understatement of tax under sec_6662 petitioners received a form_1099 for and failed to include that income on their income_tax return because the requirements for relief from the sec_6662 substantial_understatement_penalty have not been met and petitioners have not given any reasonable_cause for failing to report the income petitioners are liable for the accuracy-related_penalty under sec_6662 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent 9because it is clear that there was a substantial_understatement of tax on the return it is not necessary for the court to determine whether petitioners were negligent in not reporting the commission income for that year
